Title: An American No. I, [4 August 1792]
From: “An American”,Hamilton, Alexander
To: 


[Philadelphia, August 4, 1792]
For the Gazette of the United States
Mr. Fenno
It was easy to foresee, when the hint appeared in your Gazette of [25th July] that the Editor of the National Gazette received a salary from the General Government, advantage would be taken of its want of explicitness and particularity to make the circumstance matter of merit in Mr. Freneau and an argument of his independent disinterestedness. Such a turn of the thing cannot be permitted to succeed. It is now necessary that the whole truth should be told, and that the real state of the affair should be well understood.
Mr. Freneau before he came to this City to conduct the National Gazette was employed by Childs & Swaine Printers of the Dayly Advertiser in the City of New York in capacity of [editor or superintendant]. A paper more devoted to the views of a certain party of which Mr. Jefferson is the head than any to be found in this City was wanted. Mr. Freneau was thought a fit instrument. His talents for invective and abuse had before been tried as Conductor of the Freemans Journal in this City. A negotiation was opened with him, which ended in the establishment of the National Gazette under his direction. There is good ground to believe that Mr. Madison while in New York in the summer of  was the medium of that Negotiation.
Mr. Freneau came here at once Editor of the National Gazette and Clerk for foreign languages in the department of Mr. Jefferson, Secretary of State; an experiment somewhat new in the history of political manœvres in this Country; a news paper instituted by a public officer, and the Editor of it regularly pensioned with the public money, in the disposal of that officer; an example savouring not a little of that spirit, which in the enumeration of European abuses is the continual theme of declamatory censure with the party whose leader is the author of it; an example which could not have been set by any other head of a department without having long since rung throughout the UStates.
Mr. Freneau is not then, as he would have supposed, the Independent Editor of a News Paper, who though receiving a salary from Government has firmness enough to expose its maladministration. He is the faithful and devoted servant of the head of a party, from whose hand he receives the boon. The whole complexion of his paper is an exact copy of the politics of his employer foreign and domestic, and exhibits a decisive internal evidence of the influence of that patronage under which he acts.
Whether the services rendered by him are an equivalent for the compensation he receives is best known to his employer and himself. There is however some room for doubt. Tis well known that his employer is himself well acquainted with the French language; the only one of which he is the translator; and it may be a question how often his aid is necessary.
It is somewhat singular too that a man acquainted with but one foreign language engaged in a particular trade, which it may be presumed occupies his whole time and attention, the Editor of a News Paper, should be the person selected as the Clerk for foreign languages, in the department of the United States for foreign affairs. Could no person have been found acquainted with more than one foreign language, and who, in so confidential a trust, could have been regularly attached to, in the constant employ of the department and immediately under the eye of the head of it?
But it may be asked—Is it possible that Mr. Jefferson, the head of a principal department of the Government can be the Patron of a Paper, the evident object of which is to decry the Government and its measures? If he disapproves of the Government itself and thinks it deserving of opposition, could he reconcile to his own personal dignity and the principles of probity to hold an office under it and employ the means of official influence in that opposition? If he disapproves of the leading measures, which have been adopted in the course of its administration, could he reconcile it with the principles of delicacy and propriety to continue to hold a place in that administration, and at the same time to be instrumental in vilifying measures which have been adopted by majorities of both branches of the Legislature and sanctionned by the Chief Magistrate of the Union?
These questions would certainly be natural. An answer to them might be left to the facts which establish the relation between the Secretary of State and the Editor of the National Gazette, as the text, and to the general tenor of that paper as the Commentary. Let any intelligent man read the paper, from the commencement of it, and let him determine for himself, whether it be not a paper virulently hostile both to the Government and to its measures. Let him then ask himself, whether considering the connection which has subsisted between the Secretary of State and the Editor of that Paper, cœval with its first establishment, it be probable that the complexion of the paper is contrary to the views of that officer.
If he wishes a confirmation of the inference, which he cannot fail to draw, as a probable one, let him be informed in addition—
1   That while the Constitution of the United States was depending before the People of this Country, for their consideration and decision, Mr. Jefferson, being in France, was opposed to it, in some of its most important feautures, and wrote his objections to some of his friends in Virginia. That he, at first, went so far as to discountenance its adoption; though he afterwards recommended it, on the ground of expediency, in certain contingencies.
2   That he is the declared opponent of almost all the important measures which have been devised by the Government; more especially the provision which has been made for the public Debt, the institution of the Bank of the United States, and such other measures as relate to the Public Credit and the Finances of the UStates.
It is proper that these facts should be known. If the People of the UStates believe, that their happiness and their safety are connected with the existence and maintenance of an efficient National or Fœderal Government—if they continue to think that, which they have created and established, worthy of their confidence, if they are willing, that the powers they have granted to it should be exercised with sufficient latitude to attain the ends they had in view in granting them and to do the essential business of the Nation—If they feel an honest pride in seeing the Credit of their country, so lately prostrate, elevated to an equal station with that of any Nation upon earth—if they are conscious that their own importance is increased by the increased respectability of their Country, which from an abject and degraded state, owing to the want of government, has, by the establishment of a wise constitution and by the measures which have been pursued under it, become a theme for the praise and admiration of mankind—if they experience that their own situation is improved and improving—that commerce and navigation have advanced—that manufactures are progressing—that agrigulcure is thriving—that property is more secure than it was—industry more certain of real not nominal reward, personal liberty perfectly protected—that notwithstanding the unavoidable demands upon them to satisfy the justice retrieve the reputation and answer the exigencies of the Country they are either less burthened than they were or more equal to the burthen which they have to sustain—if these are their opinions and their experience, let them know and understand, that the sentiments of the officer who has been mentioned, both as to the principles and the practice of the Constitution, which was framed by them and has been administered by their representatives, freely chosen, are essentially different from theirs.
If on the contrary—The People of the United States are of opinion that they erred in adopting their present constitution—that it contains pernicious principles and dangerous powers—that is has been administered injudiciously and wickedly—that men whose abilities and patriotism were tried in the worst of times have entered into a league to betray and oppress them—that they are really oppressed and ruined or in imminent danger of being so—If they think the preservation of National Union a matter of no or small consequence—if they are willing to return to the situation, from which they have just escaped, and to strip the government of some of the most necessary powers with which they have cloathed it—if they are desirous that those which are permitted to remain should be frittered away by a narrow timid and feeble exercise of them—If they are disposed to see the National Government transformed into the skeleton of Power—and the separate omnipotence of the state Governments exalted upon its ruins—If they are persuaded that Nations are under no ties of moral obligation that public Credit is useless or something worse—that public debts may be paid or cancelled at pleasure; that when a provision is not likely to be made for them, the discontents to be expected from the omission may honestly be transferred from a Government able to vindicate its rights to the breasts of Individuals who may first be encouraged to become the Substitutes to the Original Creditor, and afterwards defrauded without danger.
   
   Such was the advice given by Mr. Jefferson, when Minister Plenipotentiary to the Court of France, to Congress, respecting the debt due to France. The precise terms are not recollected but the substance may be depended upon. The poor Hollanders were to be the victims.

 If to National Union, national respectability Public Order and public Credit they are willing to substitute National disunion, National insignificance, Public disorder and discredit—then let them unite their acclamations and plaudits in favour of Mr. Jefferson: Let him be the toast of every political club, and the theme of every popular huzza. For to those points, without examining his motives do assuredly tend the political tenets, real or pretended, of that Gentleman.
These strictures are made from a Conviction, that it is important to the People to know the characters intrusted with their public affairs.
As Mr. Jefferson is emulous of being the head of a party, whose politics have constantly aimed at elevating State-power, upon the ruins of National Authority—Let him enjoy all the glory and all the advantage of it. But Let it at the same time be understood by those, who are persuaded that the real and permanent welfare of the Country is to be promoted by other means that such are the views by which he is actuated.
An American
